IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                             Assigned on Briefs July 25, 2012

         RANDALL TURNER v. BRUCE WESTBROOKS, WARDEN

                   Appeal from the Circuit Court for Bledsoe County
                      No. 2011-CR-52      J. Curtis Smith, Judge


                No. E2012-00093-CCA-R3-HC - Filed October 24, 2012


Petitioner, Randall Turner, filed a petition for habeas corpus relief seeking relief from several
convictions in the Hamilton County Criminal Court. The habeas corpus court dismissed the
petition without an evidentiary hearing. We affirm the judgment of the habeas corpus court
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.
and R OBERT W. W EDEMEYER, JJ., joined.

Randall Turner, Pikeville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; James Michael Taylor, District Attorney General; and James W. Pope, III, Assistant
District Attorney General, for the appellee, State of Tennessee.




                                          OPINION


        Petitioner seeks relief from convictions resulting from his guilty pleas to five counts
of first degree murder, one count of aggravated kidnapping, and two counts of aggravated
robbery, for which he received the agreed-upon sentences of life imprisonment without the
possibility of parole and thirty years. As grounds for habeas corpus relief, he claims the
following errors: (1) the indictment for aggravated robbery failed to state a proper charge;
(2) the indictment for felony murder was defective because it alleged felony murder and
second degree murder in the same count; (3) the indictment for felony murder was defective
because it failed to protect against double jeopardy; (4) three indictments were defective
because they included a non-existent middle name for petitioner; (5) several indictments were
defective because of anomalies with the time stamp; and (6) an unrelated 1990 judgment for
armed robbery is void. The State requests this court to decide the case by memorandum
opinion pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

        “The grounds upon which habeas corpus relief will be granted are narrow.” Hickman
v. State, 153 S.W.3d 16, 20 (Tenn. 2004) (citing Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn.
2002)). Habeas corpus relief is available to a petitioner only in the limited circumstances
when the judgment is void on its face or the petitioner’s sentence has expired. Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000). “A void judgment is one in which the judgment is facially
invalid because the court did not have the statutory authority to render such judgment.” Id.
(quoting Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). Conversely, a voidable
conviction or sentence appears facially valid and requires the introduction of proof beyond
the face of the record or judgment to determine its deficiency. Taylor v. State, 995 S.W.2d
78, 83 (Tenn. 1999) (citing Dykes, 978 S.W.2d at 529). The proper method for attacking a
voidable judgment is by a petition for post-conviction relief, not habeas corpus. Id. (citing
State v. McClintock, 732 S.W.2d 268, 272 (Tenn. 1987)). The court’s decision with respect
to a petition for a writ of habeas corpus is a question of law that we review de novo without
a presumption of correctness. Hart, 21 S.W.3d at 903.

        In habeas corpus proceedings, a petitioner must establish a void judgment or illegal
confinement by a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994). A habeas corpus court may summarily dismiss a habeas corpus
petition, without the appointment of counsel and without an evidentiary hearing, if the face
of the record or judgment fails to indicate that the convictions or sentences are void. Tenn.
Code Ann. § 29-21-109 (2000); Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).

        In this appeal, petitioner challenges the validity of several counts of the indictments.
A valid indictment is an “essential jurisdictional element” to any prosecution. Clearly, a
defective indictment may deprive a trial court of jurisdiction. Hart, 21 S.W.3d at 903 (citing
Dykes, 978 S.W.2d at 529). While challenges to the sufficiency of an indictment are not
properly cognizable in habeas corpus proceedings, an indictment may be challenged through
a petition for habeas corpus when the indictment is so defective as to deprive the trial court
of jurisdiction to enter a judgment. Haggard v. State, 475 S.W.2d 186, 187-88 (Tenn. Crim.
App. 1971); Dykes, 978 S.W.2d at 529. We have reviewed the indictments against petitioner
and conclude that each count sufficiently identified petitioner, informed him of the
accusation against him, protected him against double jeopardy, and provided an adequate
basis upon which the trial court could properly enter a judgment. See State v. Hill, 954
S.W.2d 725, 727 (Tenn. 1997). In addition, questions regarding the time stamps on the

                                              -2-
indictments can only be answered by looking outside of the record, rendering the judgment
merely voidable, not void. Hart, 21 S.W.3d at 903. None of petitioner’s claims of error rise
to the level of rendering any of the indictments “so defective as to deprive the trial court of
jurisdiction.” Haggard, 475 S.W.2d at 187-88.

        Finally, petitioner’s claim pertaining to his 1990 conviction for armed robbery has
fully expired. “A person is not ‘restrained of liberty’ for purposes of the habeas corpus
statute unless the challenged judgment itself imposes a restraint upon petitioner’s freedom
of action or movement.” Hickman v. State, 153 S.W.3d 16, 23 (Tenn. 2004). Because
petitioner’s liberty is restrained as a result of the 2001 judgments of conviction and not the
1990 conviction for armed robbery, this claim cannot be redressed via writ of habeas corpus.

        When an opinion would have no precedential value, this court may affirm the
judgment of the trial court by memorandum opinion when the judgment is rendered without
a jury, such judgment is not a determination of guilt, and the evidence does not preponderate
against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this
case satisfies the criteria of Rule 20. Accordingly, the judgment of the habeas corpus court
is affirmed in accordance with Rule 20 of the Rules of the Court of Criminal Appeals.


                                                    _________________________________
                                                    ROGER A. PAGE, JUDGE




                                              -3-